DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims filed 01/06/2022:
With respect to the rejection(s) of claim(s) 11 and 12 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
With respect to the rejection(s) of claim(s) 2-11 and 13 under 35 USC 112(b) have been fully considered and are persuasive.  
With respect to the rejection(s) of claim(s) 1-5, 7-8, and 10-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KR102182169B1  granted to Kim et al. (also filed and published under US Pat Pub No. 20180099143) for claims 1-4, 7, 10-13. For claims 6 and 9, in further view of US Pat Pub No. 20160236007 granted to Khan et al. (previously presented). Additionally, in view of US Pat Pub No. 20160236007 granted to Khan et al. (previously presented) for claims 6 and 9. For claim 8, in further view of US20120155057A1 granted to McNeill et al.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication Number KR102182169B1 granted to Kim et al. (hereinafter “Kim” – also filed and published under US Pat Pub No. 20180099143A1).
Regarding claim 1, Kim renders a skin care device (para 0020, fig 1, “skin care device”) comprising: a flexible circuit board (para 0076 “flexible substrate 210”); at least one light source element disposed on a first surface of the flexible circuit board (para 0077 “light source elements 211”); a first casing for mounting the flexible circuit board therein (fig. 2, cover 260 in combination with conductive layer 230); a hole defined in the first casing and exposing the light source element (para 0098 “third holes 231… so that the light source elements 211 of the present invention are exposed from the inner surface of the skin care device 100.”); a connector disposed on a face of the first casing including the hole defined therein (para 0107 “the microcurrent elements 212 are mounted on the flexible substrate 210); an electrode patch  from the connector (fig. 2, showing the components and showing that the parts are note integrally made), electrically connected to the flexible circuit board in a state of being coupled to the connector (fig. 2, para 0084), and including a plurality of electrode elements forming at least one positive electrode and at least one negative electrode (para 0085); and a controller connected to the flexible circuit board to apply a voltage to the light source element or the electrode elements (para 0111 “controller 170, may selectively operate the light source elements 211 or the microcurrent elements 212”) wherein the first casing is partitioned by at least one first articulation to change a curvature of the first casing (fig. 2).  

Regarding claim 2, Kim discloses the skin care device of claim 1, wherein the flexible circuit board includes three ends extending in first, second and third  directions (Fig. 2), and wherein [[each]] the connector comprises a first connector [[is]] disposed at a first end of the first casing in the second direction, and a second connector disposed at a second end of the first casing in the third direction (Fig. 2).

Regarding claim 3, Kim discloses the skin care device of claim 2, wherein the flexible circuit board is detachably connected to a hard circuit board having the controller disposed on [[a]] the first direction extension thereof (fig 2, better shown in fig 8, Para 0125 “rigid substrate 240”).  

Regarding claim 4, Kim discloses the skin care device of claim 3, wherein the skin care device includes is connected to the first casing (figs 8-9, casing of 240).  

Regarding claim 7, Kim discloses the skin care device of claim 4, wherein the first casing further includes a second articulation linked with a second casing within a predefined angle range (fig. 2, and fig. 4).  


Regarding claim 10, Kim discloses the skin care device of claim 4 the second casing includes a container engaged with the protrusion at a portion thereof connected to the first casing to shield the portion thereof connected to the first casing from the outside (fig. 2).  

Regarding claim 11, Kim discloses the skin care device of claim 4 the second casing includes a plurality of fixing wings respectively protruding toward the first and second 

Regarding claim 12, Kim discloses the skin care device of claim 1, further comprising hydrogel stacked on the electrode patch and containing consumable drug thereon, wherein the electrode patch includes a plastic material on the electrode elements (para 0163, fig. 2, discussing gel pad 250, para 0014 “laminated and bonded to the conductive layer” which is understood to be a plastic material). 

Regarding claim 13, Kim discloses the skin care device of claim 4, further comprising: a third [[the]] connector connected to the electrode patch on [[a]] the second casing (fig 2).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US20180099143A1 granted to Kim et al. (hereinafter “Kim”) in view of US Pat Pub No. 20160236007 granted to Khan et al. (hereinafter “Khan”).
Regarding claim 6, Kim discloses the skin care device of claim 1, but fails to disclose wherein the first casing includes a plurality of heat dissipation plates between a second surface of the flexible circuit board and the first casing.  
Khan teaches a light emitting device having a heat dissipation layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the additional teachings of Khan in order to provide a stainless steel layer in order to improve heat dissipation of the device. 

Regarding claim 9, Kim discloses the skin care device of claim 1, but fails to disclose further comprising: a steel special use stainless (SUS) plate mounted in the first casing and stacked on a second surface of the flexible circuit board.  
Khan teaches a light emitting device having a stainless steel layer disposed in order to improve heat dissipation (para 0064). It would have been obvious to one of ordinary skill in the . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. KR102182169B1 granted to Kim et al. (hereinafter “Kim” –filed and published under US20180099143A1) in view of US Pat Pub No. 20120155057A1 granted to McNeill et al. (hereinafter “McNeill”).
Regarding claim 8, Kim discloses the skin care device of claim 1 but fails to disclose includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside.  
McNeill teaches a medical apparatus to provide light to a user to provide therapeutic and/or cosmetic treatment. McNeill teaches that it is known to provide wherein the first casing is made of elastic silicon and includes a cover of a transparent material inserted into the hole to shield the flexible circuit board from outside (para 0088, diffuser 114, 116). This allows for providing the apparatus parallel to a skin surface while the flexible chassis of the device provides the predictable result of adapting and or conforming to a non-planar surface such as on a patient (para 0087). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Kim with the teachings of McNeill to provide the predictable result of improving adapting and/or conforming the device to the treatment area of the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120155057A1 granted to McNeill et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792